In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-18-00428-CR
                                   ________________________


                            FRANCISCO LIRA LOPEZ, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE


                              On Appeal from the 242nd District Court
                                       Hale County, Texas
                  Trial Court No. B19596-1401; Honorable Kregg Hukill, Presiding


                                            June 28, 2019

                                 MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant, Francisco Lira Lopez, appeals the trial court’s judgment adjudicating him

guilty of the offense of assault of a public servant,1 sentencing him to five years confinement,

and assessing a $1,000 fine. We dismiss the appeal.


       We previously remanded this cause to the trial court on May 1, 2019, after

Appellant’s retained counsel, Mr. Garrick A. Farria, failed to timely file an appellate brief.


       1   TEX. PENAL CODE ANN. § 22.01(b)(1) (West 2019).
Upon remand, the trial court was to determine (1) whether Appellant still desired to

prosecute the appeal, (2) whether Appellant’s present counsel had abandoned the appeal

entitling Appellant to new counsel, and (3) whether Appellant was indigent and entitled to

appointed counsel. The trial court set the matter for hearing on May 23, 2019, and

ordered Appellant, released on bond, and his counsel to personally appear. However,

neither Appellant nor his counsel appeared at the hearing. The trial court, thus, entered

findings that Appellant no longer desires to prosecute the appeal and that his counsel has

abandoned the appeal.


       We subsequently reinstated the appeal. By letter sent to Appellant and counsel

on May 29, 2019, we directed Appellant to file a response with this court indicating that

he still desired to prosecute the appeal. We admonished Appellant that if he failed to file

a response by June 27, we would adopt the findings of the trial court and dismiss the

appeal pursuant to Rule of Appellate Procedure 42.2(a). The letter sent to Appellant was

returned to the court undelivered. Appellant has not provided the court with any other

mailing address. See TEX. R. APP. P. 9.1(a), (b) (requiring parties to provide an appellate

court with their contact information). And, Appellant and his counsel have had no further

communication with this court.


       Accordingly, we adopt the trial court’s findings that Appellant no longer desires to

prosecute this appeal. We invoke Appellate Rule 2 to suspend the operation of Appellate

Rule 42.2(a), which requires that Appellant and his attorney sign a motion to dismiss.

See TEX. R. APP. P. 2, 42.2(a). The appeal is dismissed.


                                                               Per Curiam


Do not publish.
                                             2